         Case 2:19-cv-01719-DJH Document 25 Filed 06/17/19 Page 1 of 5




Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
New York State - RL#1234
RL@LiebowitzLawFirm.com
516-233-1660

Counsel for Plaintiff Daniel Fellner


                              UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA

                                                   X
Daniel Fellner,                                    :
                                                   :
                            Plaintiff,             :    Docket No. 2:19-cv-1719-DJH
                                                   :
              - against -                          :
                                                   :
Travel 4 All Seasons LLC, an Arizona limited       :
liability company,                                 :
                                                   :
                            Defendant.             X




                   JOINT DISCOVERY CASE MANAGEMENT PLAN

       Plaintiff Daniel Fellner and Defendant Travel 4 All Seasons LLC (“Travel”), by and

through their undersigned attorneys, hereby submit the following Rule 26(f) Report.

   1. A list of the parties in the case: Plaintiff- Daniel Fellner; Defendant- Travel 4 All

       Seasons LLC

   2. Short Statement of the Nature of the Case: Plaintiff Daniel Fellner brings an action of

       copyright infringement against Travel alleging that Travel displayed Fellner’s

       copyrighted text about Pickleball on cruise ships.

       Defendant’s Statement of the Nature of the Case: Plaintiff claims that Travel violated

       Section 501 of the Copyright Act. More specifically, Plaintiff alleges that Travel violated
     Case 2:19-cv-01719-DJH Document 25 Filed 06/17/19 Page 2 of 5




   the Copyright Act by posting an article on its website entitled “Pickleball in Demand on

   Cruise Ships!” Travel, however, posted an exact copy of Plaintiff’s article to its website

   and gave Plaintiff credit as the author. Travel’s fair use of Plaintiff’s alleged copyrighted

   article does not constitute infringement. Pursuant to 17 U.S.C. § 107, fair use is a means

   through which Travel may use the copyrighted work “in a reasonable manner without the

   owner’s Consent.” Hustler Magazine, Inc. v. Moral Majority, 796 F.2d 118, 1151 (9th

   Cir. 1986). Despite the four-point test for determining fair use, no single factor is

   dispositive, nor are there “bright line” rules for the interpretation of § 107. Campbell v.

   Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994). Rather, the court should analyze the

   specific facts of each case in determining whether fair use existed. Id. “If, after applying

   the four factors, there are no material factual disputes, fair use may be resolved on

   summary judgment.” Hustler, 796 F.2d at 1151. Plaintiff’s alleged copyrighted work is

   in the public domain and therefore Travel is not liable for infringement. Travel’s alleged

   use of Plaintiff’s alleged copyrighted work was not for commercial purposes and any

   alleged use was non-commercial and innocent. Travel did not earn any profits or revenue

   from its alleged infringement of Plaintiff’s copyrighted work. Plaintiff failed to identify

   the article as a copyrighted work as required.

3. Jurisdictional Basis for the case: It is undisputed that the Court has subject matter
   jurisdiction under the Copyright Act and 28 U.S.C. § 1331. Venue is appropriate in this
   District pursuant to 28 U.S.C. 1391(a)(2) because Travel has its principal place of
   business in this district.

4. Service: The defendant was served.

5. Additional Parties: Plaintiff does not anticipate adding any additional parties.

6. Motions: Plaintiff anticipates moving for summary judgment on copyright liability.

   Defendant: Travel anticipates filing a motion for summary judgment.



                                             2
      Case 2:19-cv-01719-DJH Document 25 Filed 06/17/19 Page 3 of 5




7. Assignment: The parties do not want the case referred to the Magistrate Judge for
   settlement purposes.

   Defendant: On April 9, 2019, Travel consented to a Magistrate Judge.

   Richard Liebowitz
   11 Sunrise Plaza, Suite 305
   Valley Stream, New York 11580
   RL1234
   RL@LiebowitzLawFirm.com
   516-233-1660

8. Related cases: No related cases.

9. Initial Disclosures: The parties will exchange disclosures by June 21, 2019.

10. ESI: The parties anticipate that discovery in this case will involve the production of hard
    copy documents and electronically stored information (“ESI”). The parties will meet and
    confer in good faith throughout the course of discovery in an effort to avoid the need for
    any formal motions related to discovery of ESI.

11. Privileges: The parties shall produce privilege logs within a reasonable time after
    production. The parties will confer in good faith on the ways to minimize the burden of
    privilege logs. The parties agree that any inadvertent disclosure of privileged material in
    the course of discovery shall not constitute a waiver of privilege, provided that the party
    who made the inadvertent disclosure promptly notifies the other party upon becoming
    aware of the disclosure.

12. Discovery

       a. Plaintiff - documents related to the Text, any profits from the use of the Text, etc.

       b. Phases - Discovery should not be conducted in phases.

       c. Limitations - No Discovery limitations

           Defendant: Travel consents to the discovery limitations imposed by the Federal

           Rules of Civil Procedure.

       d. Time of Depositions - 7 hours per deposition

13. MIDP responses - June 17, 2019.




                                             3
     Case 2:19-cv-01719-DJH Document 25 Filed 06/17/19 Page 4 of 5




   Defendant: Travel served their Mandatory Initial Discovery Responses on April 24,

   2019.

14. Discovery Timing:

       a.   All discovery complete by- October 31, 2019
       b.   Expert Disclosures by- November 29, 2019
       c.   Expert Depositions by- November 29, 2019
       d.   Dispositive Motion deadline- December 27, 2019
       e.   Engaging in good faith settlement discussions: November 29, 2019

15. Jury Trial Requested: Yes

16. Length of Trial: 2-3 days


17. Prospect for Settlement: The parties will continue to discuss settlement during
    discovery.




                                           4
        Case 2:19-cv-01719-DJH Document 25 Filed 06/17/19 Page 5 of 5




Dated: Valley Stream, New York
       June 18, 2019


       LIEBOWITZ LAW FIRM, PLLC              BLYTHE GRACE PLLC

       By: /s/ Richard Liebowitz             By:s/ Robert S. Reder (with permission)
           Richard P. Liebowitz                 Robert S. Reder
       11 Sunrise Plaza, Suite 305              Alexandra Mijares Nash
       Valley Stream, New York 11580            Kiri T. Semerdjian
       Tel.: 516-233-1660                       4040 East Camelback Road, Suite 275
       E-mail: RL@liebowitzlawfirm.com          Phoenix, Arizona 85018
                                                Attorneys for Defendant
       Attorneys for Plaintiff




                                         5
